Gilbert, J.
The petition in this case is not maintainable as one merely for the construction of a will; for, under section 4597 of the Code of 1910, only the representative of the estate may ask for the direction of a court. Cónstrued as a petition by a legatee for the recovery of property devised in a -will, a construction of the instrument may be invoked as a basis for such recovery. But in such case the petition must allege that the administrator has assented to the devise, or wrongfully refuses to assent. The petition does not conform to the above-stated requirements; and .therefore the court did not err in sustaining the demurrer. Lester v. Stephens, 113 Ga. 495 (3), 499 (39 S. E. 109).

Judgment affirmed.


All ihe^ Justices concur, except Fish, G. J., absent.